         Case 1:19-cv-04111-RA-OTW Document 42 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ESLAM HASSAN,
                                                                 :
                                      Plaintiff,                 :    19-CV-4111 (RA) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
CORRECTIONAL OFFICER JOHNSON, et al.,                            :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The City of New York is directed to file a status letter on July 7, 2020. The letter should

address efforts to identify the individual defendants. The City of New York indicated in February

2020 that it had served Plaintiff a copy of the City of New York’s Identification Interrogatories.

See ECF 41.

         Chambers will mail a copy of this Order to the pro se Plaintiff on June 30, 2020.



         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: June 29, 2020                                                            Ona T. Wang
       New York, New York                                              United States Magistrate Judge
